[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________           FILED
                                                    U.S. COURT OF APPEALS
                                 No. 10-11532         ELEVENTH CIRCUIT
                             Non-Argument Calendar    SEPTEMBER 9, 2010
                           ________________________        JOHN LEY
                                                            CLERK
                    D.C. Docket No. 8:09-cv-02523-VMC-TBM

CRYSTAL BLAKE,
individually, and on behalf of all
others similarly situated,

                                                lllllllllllllllllllllPlaintiff - Appellant,

                                      versus

SHERIFF OF POLK COUNTY,
in his official capacity,

                                               lllllllllllllllllllllDefendant - Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                (September 9, 2010)

Before BLACK, HULL and PRYOR, Circuit Judges.

PER CURIAM:
      After review of the briefs and the record, the Court affirms the district

court’s order granting the defendant’s motion to dismiss the plaintiff’s complaint.

      AFFIRMED.




                                          2